Citation Nr: 1747506	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  14-15 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for bilateral lower extremity peripheral arterial occlusive disease, to include as secondary to service-connected ischemic heart disease and exposure to herbicide agents.


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel









INTRODUCTION

The Veteran served on active duty from November 1957 to May 1978, with service in Vietnam. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Manila, Republic of the Philippines Department of Veterans Affairs (VA) Regional Office (RO). In June 2016, this matter was remanded by a different Veterans Law Judge; the case has since been reassigned to the undersigned.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claim so that every possible consideration is afforded.

As an initial matter, the Board notes that the Veteran had service within the waters of Vietnam, but that the condition at issue is not presumptively related to the Veteran's exposure to herbicide agents. See 38 C.F.R. § 3.309(e). The Veteran has nevertheless stated that his peripheral arterial occlusive disease is due to his exposure to herbicide agents.

Pursuant to Board remand, the Veteran's claims file was reviewed in July 2017 and a medical opinion was obtained. The Board's remand instructions explicitly provided that an opinion that the claimed condition is not presumed to have been caused by exposure to herbicide agents (specifically, Agent Orange) would be deemed inadequate. In clear violation of these instructions, the examiner stated that it was less likely than not that the Veteran's condition was related to exposure to herbicide agents because atherosclerosis, which can cause peripheral arterial occlusive disease, is not a presumptive condition caused by exposure to Agent Orange. Consequently, this opinion is inadequate and an addendum is necessary. See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand must be complied with).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. The AOJ should return the claims file to the July 2017 examiner, or if he is unavailable a person of similar qualification, and ask that the following opinion be provided as to the cause of the Veteran's bilateral lower extremity peripheral arterial occlusive disease:

Is it AT LEAST AS LIKELY AS NOT (50% OR GREATER PROBABILITY) that the bilateral lower extremity peripheral arterial occlusive disease was caused by or related to the Veteran's exposure to herbicide agents in Vietnam? Please explain why.

The examiner is advised that AN OPINION STATING ONLY THAT THE CLAIMED DISABILITY IS NOT PRESUMED TO HAVE BEEN CAUSED BY EXPOSURE TO HERBICIDE AGENTS WILL BE DEEMED INADEQUATE AND AN ADDENDUM WILL BE REQUIRED.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

2. The AOJ should then review the record and re-adjudicate the claim. If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matter. Kutscherousky v. West, 12 Vet. App. 369 (1999). As a remand, this matter must be handled expeditiously. 38 U.S.C.A. §§ 5109B, 7112 (2014).



_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims. 38 U.S.C.A. § 7252 (West 2014). This remand is a preliminary order and not an appealable decision on the merits of the claim(s). 38 C.F.R. § 20.1100(b) (2016).

